                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. LA CV 20-02291-DOC-KES                                                  Date: May 27, 2021


Title: LA ALLIANCE FOR HUMAN RIGHTS, et al. v. CITY OF LOS ANGELES, et al.


PRESENT:

                        THE HONORABLE DAVID O. CARTER, JUDGE

                  Kelly Davis                                          Not Present
                Courtroom Clerk                                        Court Reporter

        ATTORNEYS PRESENT FOR                                ATTORNEYS PRESENT FOR
              PLAINTIFF:                                          DEFENDANT:
             None Present                                          None Present


        PROCEEDINGS (IN CHAMBERS):                       ORDER RE: MAY 27, 2021
                                                         EVIDENTIARY HEARING

        On Thursday, May 27, 2021, the Court held an evidentiary hearing in Los Angeles. Per
the Court’s April 25, 2021 order (Dkt. 286) on Defendants’ Ex Parte Applications to Stay (Dkt
282, 284), the purpose of the May 27th hearing was to 1) “determine what properties exist and
are available for homelessness relief” and 2) “receive testimony from the City and County”
regarding “the Court’s findings on structural racism in its April 20, 2021 preliminary injunction.”
Dkt. 286 at 14.

        Provision 2(a)(ii) of the Court’s April 20, 2021 preliminary injunction reads:

        The Court ORDERS the cessation of sales, transfers by lease or covenant, of the over 14,000
        City properties pending the report by the Controller Ron Galperin to the Court, and all
        similarly situated properties held by the County pending the report by the County counsel.

Dkt. 277 at 107.

        At the May 27 hearing, the Court heard testimony from City Controller Ron Galperin
regarding the availability of City properties for homelessness relief. As a result of this testimony, the
Court finds it reasonable to EXTEND THE STAY of Provision 2(a)(ii) of the April 20 preliminary
injunction pending the outcome of the parties’ appeal in the Ninth Circuit.
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

    Case No. LA CV 20-02291-DOC-KES                                                        Date: May 27, 2021
                                                                                                       Page 2

          The Court’s preliminary injunction also ordered the following:

          Pursuant to the Mayor’s announcement of a ‘justice budget’ on Monday, April 19, 2021, the
          Court ORDERS that $1 billion, as represented by Mayor Garcetti, will be placed in escrow
          forthwith, with funding streams accounted for and reported to the Court within 7 days.

Dkt. 277 at 106.

         Following the Court’s order, the City represented that the billion dollars allocated for
homelessness in the justice budget was not available to put in escrow. 1 Los Angeles City
Administrative Officer Richard Llewellyn further stated that “the great majority of these funds are
not currently in the City’s possession.” 2 The City maintains that it still does not have the billion
dollars that it initially pledged for homelessness available to put in escrow. Given this representation,
the Court EXTENDS THE STAY of this provision until October 18, 2021.

         Finally, in its April 20, 2021 preliminary injunction, the Court found that structural racism in
the form of freeway construction, eminent domain, exclusionary zoning, redlining, and unequal
access to shelter and affordable housing was a driving force behind Los Angeles’ homelessness
crisis. See Dkt. 277 at 1–31. In response to the Court’s order, the parties argued that they “never had
an opportunity to address these issues.” Dkt. 284 at 2; see also Dkt. 286 at 7 (“[T]he County did not
have an opportunity to address . . . the facts the Court relied on . . .”). In an effort to address the
parties’ concerns, the Court offered to “receive testimony from the City and County on these
findings” and “invite[d] all interested parties to notify the Court if they would also like to be heard in
this regard.” Dkt. 286 at 14.

        At the May 27th hearing, the Court heard testimony from the Chair of the County Board of
Supervisors Hilda Solis; City Councilman Kevin de Leon; and community leaders General Jeff,
Pastor Q, and Pete White that underscores the impact of structural racism on homelessness. The
Court heard further testimony from the Downtown Women’s Center, Skid Row Housing Trust, and
Union Rescue Mission on the plight of homeless women and children in Skid Row. Following this
testimony, the Court maintains its factual findings as outlined in the April 20, 2021 preliminary
injunction.

          The Clerk shall serve this minute order on the parties.


1
  Christopher Weber, Judge Orders LA to Offer Shelter for Homeless on Skid Row, YAHOO! NEWS (Apr. 20, 2021),
https://www.yahoo.com/news/judge-orders-la-offer-shelter-213848366 html. But see Benjamin Oreskes & David
Zahniser, L.A. Plans Nearly $1 Billion in Spending to Address Homelessness Under Garcetti Plan, L.A. TIMES (Apr.
19, 2021), https://www.latimes.com/homeless-housing/story/2021-04-19/los-angeles-will-increase-budget-for-
addressing-homelessness.
2
  Dkt. 284-1, ¶ 10 (Richard H. Llewellyn, Jr. Declaration).
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. LA CV 20-02291-DOC-KES                                        Date: May 27, 2021
                                                                                   Page 3

MINUTES FORM 11                                             Initials of Deputy Clerk: kd
CIVIL-GEN
